Exhibit 10.1

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement is entered into as of June 8, 2004, by and
between Roxio, Inc. (the “Borrower”) and Silicon Valley Bank (“Bank”).

 

1. DESCRIPTION OF EXISTING OBLIGATIONS: Among other Obligations which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, a Loan and Security Agreement, dated March 25, 2004, as amended or
modified from time to time (the “Loan Agreement”). The Loan Agreement provides
for, among other things, a Committed Revolving Line in the original principal
amount of Fifteen Million Dollars ($15,000,000). Defined terms used but not
otherwise defined herein shall have the same meanings as set forth in the Loan
Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Obligations.”

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and in an Intellectual Property
Security Agreement. Additionally, the Obligations are guaranteed by Napster, LLC
(the “Guarantor”) pursuant to an Unconditional Guaranty agreement (the
“Guaranty”).

 

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Obligations shall be referred
to as the “Security Documents”. Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the “Existing Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modification(s) to Loan Agreement.

 

  1. The following defined term under Section 13.1 entitled “Definitions” is
hereby amended to read as follows:

 

“Committed Revolving Line” is an Advance of up to $17,000,000.

 

4. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

5. NO DEFENSES OF BORROWER. Borrower (and each guarantor and pledgor signing
below) agrees that, as of the date hereof, it has no defenses against paying any
of the Obligations.

 

6. CONTINUING VALIDITY. Borrower (and each guarantor and pledgor signing below)
understands and agrees that in modifying the existing Indebtedness, Bank is
relying upon Borrower’s representations, warranties, and agreements, as set
forth in the Existing Loan Documents. Except as expressly modified pursuant to
this Loan Modification Agreement, the terms of the Existing Loan Documents
remain unchanged and in full force and effect. Bank’s agreement to modifications
to the existing Obligations pursuant to this Loan Modification Agreement in no
way shall obligate Bank to make any future modifications to the Obligations.
Nothing in this Loan Modification Agreement shall constitute a satisfaction of
the Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by Bank in writing. Unless expressly released herein, no
maker, endorser, or guarantor will be released by virtue of this Loan
Modification Agreement. The terms of this paragraph apply not only to this Loan
Modification Agreement, but also to all subsequent loan modification agreements.

 

This Loan Modification Agreement is executed as of the date first written above.

 



--------------------------------------------------------------------------------

BORROWER:       BANK: ROXIO, INC.       SILICON VALLEY BANK By:  

/s/ Nand Gangwani

      By:  

/s/ Kevin J. Conway

Name:

 

Nand Gangwani

     

Name:

 

Kevin J. Conway

Title:

 

CFO

     

Title:

 

Vice President

 

The undersigned hereby consent to the modifications to the Obligations pursuant
to this Loan Modification Agreement, hereby ratifies all the provisions of the
Guaranty and confirms that all provisions of that document are in full force and
effect.

 

GUARANTOR:         NAPSTER, LLC         By:  

/s/ William E. Growney, Jr.

      Date:  

6 - 8 - 2004

Name:

 

Growney, William

           

Title:

 

General Counsel

           

 